Davis, J.
(dissenting). It seems to me that the language of the statute (See Highway Law, § 282-e) positively covers the situation presented here: “ Every owner * * * shall be liable and responsible for death or injuries to person or property resulting from negligence in the operation of such motor vehicle in the business of such owner or otherwise, by any person legally using or operating the same with the permission express or implied of such owner.” The defendant was an owner. The purchase of an automobile jointly with another implies a consent that the other common owner may use it at any convenient time. In this case there was an express agreement that each should take the car and use it when he wanted it. The other owner was legally using the car. The relation was no different from that which might exist between an owner and his trusted chauffeur. The owner *167would be liable not only for his own fault, but for the negligence of one to whom he had intrusted the custody of his car, with permission to use at will.
The purpose of the statute was to fix liability on owners of motor vehicles by whom theretofore responsibility had been often evaded. New relations and obligations were created, not dependent on the doctrine of respondeat superior. Common-law rules and ancient principles, if not swept aside, were extended by the adoption of new standards. The language of the statute is clear and there is no occasion to invoke the aid of rules of construction or resort to subtle reasoning. (Cohen v. Neustadter, 247 N. Y. 207; Plaumbo v. Ryan, 213 App. Div. 517; Roche v. N. Y. Central R. R. Co., 221 id. 497.) I favor affirmance.
Judgment and order reversed on the law, with costs, and complaint dismissed, with costs.